DETAILED ACTION

Response to Amendment
This action is in reply to the Applicant’s amendments filed on 07 February 2022.
Claims 1, 3-7, and 10 have been amended.
Claim 2 has been cancelled.
Claims 11-17 have been added.
Claims 1 and 3-17 are currently pending and have been examined.

Allowable Subject Matter
Claims 1 and 3-17 are allowed.
Claims are renumbered as 1-16.
The following is an examiner’s statement of reasons for allowance: 
Claims 1 and 10 are allowed because a search of the prior art of record fail to anticipate or render obvious step of where the transmission mode of a first transmission device of the plurality of the transmission devices is an HS (High Speed) mode, the mode controller of a second transmission device of the plurality of the transmission devices turning the transmission mode of the second transmission device to a termination mode in which an output terminal of the second transmission device is terminated, wherein each of the data transmitters includes a terminator resistor that is configured to turn on and off termination of a pair of output terminals coupled to the pair of signal lines, and termination controller that detects the transmission mode of other transmission devices on a basis of a voltage of the pair of output terminals and controls on and off of the terminator resistor on a basis of a result of such detection.
The closest art presented were U.S. PGPub. No. 20180074990 to Matsumoto et al., where disclose the plurality of transmission devices with mode controller to transmit the data signals to other devices while other devices in terminating mode.
For claims 3-9 and 11-17, they depend on claims 1 and 10 respectively and therefore are considered allowable on the basis as the independent claim as well as for the further limitations set forth.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNG S AHN whose telephone number is (571)270-3706.  The examiner can normally be reached on M-F: 9-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shuwang Liu can be reached on 571-27230363036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SUNG S AHN/Examiner, Art Unit 2631                                                                                                                                                                                                         (571)-270-3706
sung.ahn@uspto.gov